DETAILED ACTION
Status of the Application
	Claims 21-32 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 21, 25, 31-32 and amendments to the specification as submitted in a communication filed on 6/17/2022 are acknowledged. 
In a telephone conversation with Mr. Mark Boland on 6/24/2022, an agreement was reached to amend claims 25 and 32 to place the application in condition for allowance.
   
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Mark Boland on 6/24/2022.
Please replace claims 25 and 32 as follows:
	
	25.	The method of claim 21, wherein the contacting of the target DNA molecule with the 	single polynucleotide and the Cpf1 protein occurs in an isolated cell.

	32.	The method of claim 21, wherein the polynucleotide comprises a compound selected 	from the group consisting of phosphorothioates, chiral phosphorothioates, phosphorodithioates, 	phosphorotriesters, aminoalkylphosphosphorotriesters, alkylphosphonates, 5'-alkylene 	phosphonates, chiral phosphonates, phosphinates, phosphoramidates, 3'-amino phosphoramidate, 	amino alkylphosphoramidates, phosphorodiamidates, thionophosphoramidates, 	thionoalkylphosphonates, thionoalkylphosphotriesters, selenophosphates, and boranophosphates.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art suggests a method of cleaving a target DNA, wherein said method comprises contacting the target DNA with a Cpf1 protein and a single polynucleotide that comprises a targeting region and an activating region, wherein the targeting region comprises DNA and the activating region binds to a Cpf1, comprises a stem loop structure,  and comprises RNA (Zetsche et al. (Cell 163:759-771, 2015) and Joung et al. (WO 2014/144761, 10/29/2015); cited in the IDS), the Examiner has found no teaching or suggestion in the prior art directed to a single polynucleotide that comprises a targeting region and an activating region, wherein the targeting region comprises a mixture of DNA and RNA, and the activating region binds to a Cpf1, comprises a stem loop structure,  and comprises a mixture of RNA and DNA.  The prior art does not fairly teach or suggest replacing RNA bases with DNA bases in the region of the single guide RNA that binds to Cpf1 (activating region). Furthermore,  there is no motivation to use DNA in the activating region because wild-type Cpf1 is naturally designed to bind to RNA, and it is unpredictable as to whether Cpf1 would bind to DNA when it is naturally designed to bind RNA.  Therefore, claims 21-32, directed to a method of modulating transcription of a gene within a target DNA, wherein said method requires contacting the target DNA with a Cpf1 protein and a single polynucleotide that comprises (i) a targeting region that comprises a mixture of DNA and RNA, and (ii) an activating region that comprises a mixture of RNA and DNA, wherein said activating region is adjacent to said targeting region, wherein said activating region comprises a stem loop structure and binds to the Cpf1, and wherein said Cpf1 lacks nuclease activity, wherein said modulation occurs in vitro, or in an isolated cell, are allowable over the prior art of record.

Conclusion
Claims 21-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 30, 2022